NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHIKEB SADDOZAI,                                No.    20-16660

                Plaintiff-Appellant,            D.C. No. 5:18-cv-03972-BLF

 v.
                                                MEMORANDUM*
ARQUEZA, Deputy Sheriff; SAN MATEO
COUNTY SHERIFF; CITY OF REDWOOD
CITY,

                Defendants-Appellees,

and

CARLOS G. BOLANOS; SCOTT
KIRKPATRICK; SERVICE LEAGUE
COUNTY OF SAN MATEO; MAGUIRE
CORRECTIONAL FACILITY OF SAN
MATEO COUNTY; CAMPOS; BOOTS,

                Defendants.

                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                          Submitted February 15, 2022**

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:       FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Shikeb Saddozai appeals pro se from the district court’s judgment

dismissing his 42 U.S.C § 1983 action alleging violation of his constitutional

rights. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion a dismissal for failure to effect service under Federal Rule of Civil

Procedure 4(m). Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir. 1994), abrogated

in part on other grounds by Sandin v. Conner, 515 U.S. 472 (1995). We vacate

and remand.

      When the district court was informed that defendant Arqueza had passed

away during the pendency of this action, it ordered Saddozai to locate a successor

or representative for Arqueza, provide an address for service, and to file a motion

for substitution under Federal Rule of Civil Procedure 25. When Saddozai failed

to do so, the district court dismissed the action. The district court improperly

placed the burden to locate and identify the successor upon Saddozai, a pro se

prisoner plaintiff. See Gilmore v. Lockard, 936 F.3d 857, 867 (9th Cir. 2019)

(holding that it was error to place the burden on a pro se prisoner plaintiff to

identify decedent’s successor or personal representative and that Rule 25(a)’s 90-

day requirement for substitution was not triggered).

      VACATED and REMANDED.




                                           2                                       20-16660